Opinion issued April 23, 2019




                                         In The

                                 Court of Appeals
                                        For The

                             First District of Texas
                              ————————————
                                 NO. 01-19-00250-CV
                              ———————————
                       IN RE RAOUL B. DRAEGER, Relator



              Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

        Relator, Raoul B. Draeger, has filed a petition for a writ of mandamus,

challenging the trial court’s ruling in a discovery dispute.1

        We deny the petition and dismiss relator’s request for emergency relief as

moot.


1
        The underlying case is Raoul B. Draeger v. Cesar A. Rios, Cause No. 2018-50894,
        in the 165th District Court of Harris County, Texas, the Honorable Ursula A. Hall
        presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                       2